Citation Nr: 1124729	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-00 737	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel 




INTRODUCTION

The appellant served on active duty for training from April 1990 to July 1990.

This case comes before the Board of Appellants' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Appellants Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

When this case was before the Board in April 2010, it was remanded for evidentiary development.  It has since been returned to the Board for further appellate action.


REMAND

In accordance with the Board's remand directive, the originating agency attempted to obtain additional service treatment records but received a negative response from the National Personnel Records Center.  The Board notes that in her January 2008 claim, the appellant reported that she had received treatment for her knees at the Ft. Dix Medical Center from May 1990 to the present.  In a May 2011 statement, she reported that she was a patient at the Fort Dix Medical Center from June 8, 1990, to July 20, 1990.  She requested VA to obtain a copy of the pertinent treatment records.  The record does not reflect that the originating agency has contacted the Ft. Dix medical facility directly for a copy of any records pertaining to treatment of the appellant.  This should be done before the Board decides this appeal.

In response to the Board's remand directives in April 2010, the appellant was afforded a VA examination in November 2010.  The VA examiner noted his impression of left and right knee patellofemoral syndrome and stated, in pertinent part, that, "given the one note about left knee pain on 05/22/1990 and no notes indicating right knee pain, I would state it is less likely as not that the patient's current knee pain is a continuation of pain noted in the military."  The VA examiner also noted that there was a reference from a previous rating decision about a left knee contusion in 05/1990 that he did not see indicated in any notes.

The Board finds that this opinion is inadequate for adjudication purposes.  The service treatment records in the claims file do include May 1990 records showing that the appellant was seen with left knee pain and found to have a contusion.  Moreover, in its prior remand, the Board stated that the appellant's statements with respect to a continuity of symptomatology were credible.  Accordingly, the Board has concluded that another medical opinion is required.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should contact the medical facility at Ft. Dix and request that it provide a copy of any records in its possession pertaining to treatment or evaluation of the appellant from May 1990 to the present.  

2.  The RO or the AMC should undertake appropriate development to obtain a copy of any other outstanding records pertaining to treatment or evaluation of the appellant's knees.

3.  Then, the claims folder should be provided to the VA examiner who conducted the November 2010 VA examination.  The examiner should be requested to review the claims folder and provide an addendum opinion in which he sets forth a complete rationale for all opinions expressed and conclusions reached in regards to the question of whether there is a 50 percent or better probability that any currently present knee disorder, to include left and right knee patellofemoral syndrome, is etiologically related to the appellant's active service.

For the purposes of the opinion, the examiner should presume that the appellant is a reliable historian and should take into account the aforementioned service treatment records.

If the November 2010 examiner is unavailable, the claims folder should be reviewed by another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the appellant should only be performed if deemed necessary by the person providing the opinion.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Appellants Law Judge, Board of Appellants' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Appellants' Appeals is appealable to the United States Court of Appeals for Appellants Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

